 In the Matter of C. V. HILL & COMPANY, INC., EMPLOYERanau 'i-n-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 4-R-2719.-Decided February 10, 1948Messrs. Harry F. Weiner, Louis S. Dreisbach,andEarl J. Kressler,all of Trenton, N. J., for the Employer.Mr. George F. Kane,of Trenton, N. J.,Mr. Lawrence McNally,ofNew York City, andMr. Samuel Rothbard,of Newark, N. J., for thePetitioner.Messrs. Donald B. MortonandCharles Dailey,both of Trenton,N. J., for the Independent.Mr. Stanley N. Lentz,of Philadelphia, Pa., for I. A. M.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Trenton,New Jersey, on July 24, 1947, before Sidney Grossman, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERC. V. Hill & Company, Inc., a New Jersey corporation, is engagedin the manufacture of refrigerators and refrigeration equipment atits sole plant, located at Trenton, New Jersey.The Employer an-nually purchases raw materials, consisting of steel and wood, valuedin excess of $1,000,000, approximately 80 percent of which is shippedto its plant from points outside the State of New Jersey.The Em-ployer annually manufactures finished products valued in excess of$1,000,000, approximately 80 percent of which is shipped to pointsoutside the State of New Jersey.76 N. L. R. B., No. 24.158 C.V.HILL & COMPANY, INC.159The Employer admits, and we find, that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.C. V. Hill Mutual Benefit Society-Refrigerator Workers Union No.1 (Independent), herein called the Independent, is an unaffiliatedlabor organization, claiming to represent employees of the Employer.International Association of Machinists, herein called the I. A. M.,is an unaffiliated labor organization, claiming to represent employeesof the Employer.'III. THE QUESTION CONCERNING REPRESENTATIONThe Employer has recognized the Independent as the representa-tive of its employees in a plant-wide unit since about 1934.1Fromthat time until 1941 the Employer and the Independent entered intoverbal agreements. In June 1941 a consent-election agreement wasentered into between United Electrical, Radio & Machine Workersof America, CIO, herein called the U. E., as petitioner, the Inde-pendent, and the Employer, but the petition was subsequently with-drawn and no election was held. Beginning in 1941 the Employerand the Independent entered into written recognition agreements.In June 1945 the U. E. again filed a petition. The Board held thatthe then current recognition agreement did not constitute a bar be-cause of the absence of substantive provisions, and an election wasdirected in a plant-wide -unit which the parties had stipulated wasappropriate.2The U. E., however, with Board approval, again with-drew its petition, and no election was held.On August 5, 1946, theEmployer and the Independent entered into their first written con-tract containing substantive terms of employment, which providedthat it was to be in effect for 1 year, with a 30-day automatic renewalclause.The Petitioner began to organize at the Employer's plant in aboutMay 1946, and filed a representation petition with the Board in Octo-ber 1946.This petition was administratively dismissed on the groundthat the August 1946 contract constituted a bar.On June 12, 1947, thePetitioner informed the Employer in writing of its claim to repre-sent a majority of the employees in the plant, and on June 13, 1947,At that time there were about 250 employees in the plant.Thereare now about 900.aMatter of C. V HillceCompany, Inc.,64 N. L. R. B. 1109. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled its petition herein with the Board.On June 18, 1947, the Em-ployer replied in writing that it had a contractual relationship withthe Independent which, in its opinion, precluded a determination ofthe bargaining representative at that time.OnJuly21, 1947, theEmployer and the Independent entered into a written contract whichprovided that it was to be in effect for 3 years, and expressly super-seded-the August 1946 contract.3The Employer and the Independent contend that their current con-tract constitutes a bar to the present proceeding.That contract wasexecuted on July 21, 1947, after the filing by the Petitioner on June 13,1947, of its petition in the instant proceeding.Accordingly, inasmuchas the filing of the petition preceded the execution of the July 21, 1947,contract, that instrument cannot, under well-established principles ofthe Board, constitute a bar to the proceeding.4The Employer and the Independent have always negotiated on thebasis of a plant-wide unit, and the Petitioner seeks a plant-wide unit.There is some dispute, however, between the Employer and the Inde-pendent on the one hand and the Petitioner on the other as to whetheror not certain categories of employees should be included in such unit.The I. A. M. seeks a craft unit composed of tool and die makers, ma-chinists, and maintenance machinists.The Petitioner does not objectto granting these employees an opportunity to select a craft unit, butthe Employer and the Independent oppose severance of this group.The parties stipulated at the hearing that a question concerningrepresentation existed by virtue of the conflicting unit claims.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVES1.The craft unitThe I. A. M. seeks to represent a unit of 11 employees consisting of 4tool and die makers and 3 machinists in department 26, and 4 mainte-nance machinists in department 29.The Employer and the Inde-pendent, but not the Petitioner, oppose severance of this group.sAlthough the Independent has represented the respondent's employees for about 14years,it has never been certified by the Board.4Matter of Southern Advance Bag & Paper Co , rue, 75 NL R B 614;Matter ofConsolidated Steel Corporation of Texas, 74 NL R B 204;Matter of Gordon W. Callender,et al, d/b/a Kohiman Bros.&Sugarman Company, 74 N.L.R. B 381,Matter ofEicor,Inc.,46 N L. R B 1035. C. V. HILL & COMPANY, INC.161It is the function of department 26 to build, repair, and maintaintools and-dies.5The maintenance machinists in department 29 repairmachine tools for the entire plant.The work of the machinists indepartment 26 and of the maintenance machinists in department 29 issimilar, the chief difference being that the machinists do their workalmost exclusively in their own department, whereas the maintenancemachinists work throughout the plant.6All the employees whom the I. A. M. seeks to represent are highlyskilled journeymen mechanics who have received extensive apprentice-ship training, have had at least 4, and in some cases far more, years ofexperience in their respective fields, and receive higher rates of paythan the production employees.Departments 26 and 29 are underseparate immediate supervision.No other employees in the plantperform the same type of work as that done by these 11 employees.There'is no interchange with employees in other departments except inrare instances of emergency.It is clear from the foregoing facts that the employees in questionforma homogeneous group with kindred interests distinguishable fromthose of the production and maintenance employees.Although theBoard's Decision and Direction of Election in the proceeding arisingin 19451 contemplated a plant unit, the -unit determination thereinwas based principally upon a stipulation of the parties rather thanupon adjudication of a controversy.'The Board has never expresslyfound the craft unit sought herein to be inappropriate .9These em-ployees have for a number of years been members of, held office in, andbeen represented by, the Independent, and apparently acquiesced intheir inclusion in a plant unit.These employees, however, have neverhad an opportunity in a Board election to express their desires as toseparate representation.We have frequently held that tool and diemakers and machinists, with duties similar to those performed by theGThe only other category in this department is an are and gas welderThe I A M doesnot desire to represent him and the other parties agree he should be included in the plantunit6Although Plant Manager Dreisbach testified that the machinists in department 26 spentpart of their time in productive machine work, he admitted that the type of work they do iswholly unlike other productive work done in the plant, and is performed in the same generallocation where the machinists do their other workSee footnote 2, above.s SeeMatter of Johnson City Foundry it Machine Works, Inc,75 N L R B. 475Even if the Board had done so, it would not alter the result herein inasmuch as theAct, as amended, provides in Section 9 (b) that "the Board shall not . . (2) decide thatany craft is inappropriate.on the ground that a different unit has been estab-lished by a prior Board determination, unless a majority of the employees in the proposedcraft unit vote against separate representation "The Employer argued against severance of the craft unit on the ground, among others,that the Labor-Management Relations Act, 1947, had not yet become effective at the timeof the hearing, and stated that if that Act were operative, "We wouldn't have anyargument " The above-quoted prohibition is applicable, however, to the Board's determina-tion in this proceedingCfMatter of Prate-Form Corset Company,75 N. L R B. 174. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees herein concerned, constitute an identifiable skilled craftgroup, and there is no indication that such groups, when establishedas collective bargaining units, do not function successfully to promoteharmonious labor relations 10These employees should therefore begiven an opportunity to demonstrate in a Board election whether theydesire separate representation or continued inclusion in a plant unit.Under these circumstances, we shall direct an election among theemployees in this group, as well as among the employees in the pro-duction and maintenance group described below, and shall make nounit determinations pending the outcome of these elections.2.The production and maintenance unitThe Employer and the Independent maintain that the finding of anappropriate production and maintenance unit should conform withthe unit described in their 1947 contract, which includes "all productionand maintenance employees at the Company's plant in Trenton, NewJersey, except office employees, foremen and assistant foremen, salariedfactory clerks, salaried inspectors, salaried service mechanics, andsalaried cafeteria employees."The Petitioner agrees with the generalcomposition of this unit, but, would include therein the salaried non-supervisory inspector, and would exclude therefrom certain hourlypaid cafeteria employees and the guards.The Employer's plant consists of about 15 buildings, divided into 35departments, in which are employed about 900 employees, approxi-mately 725 of them hourly paid production and maintenance employ-ees.In charge of these employees are a plant manager, 2 superintend-ents, and a number of foremen and assistant foremen, all of whom,pursuant to agreement by the parties, are excluded from the unit.There is agreement also as to the exclusion of office employees, whogenerally work in a separate building under separate supervision ; ofsalaried factory clerks, who are part of the pay-roll department underoffice supervision although they work, in the shop, where they act astimekeepers; 11 of salaried inspectors (except the salaried non-super-visory inspector, discussed below), who have supervisory duties ; ofsalaried service mechanics, who service equipment sold to customers,and who work almost exclusively outside the plant; and of salariedcafeteria employees, which category has reference to the chef, whosupervises other cafeteria employees.There are a number of employ-10 SeeMatter of E L Bruce Company,74 N L.R B. 1354,Matter of Armstrong Bros.ToolCo, 74 N. L R B. 1361"The parties agree to the inclusion of four hourly paid factory clerks, two of whomare shipping clerks and two who perform record-keeping functions in their respective de-partments in connection with the processing operations therein,all of whom work underfactory supervisionThese clerks will therefore not be excluded. C.V.HILL & COMPANY,INC.1E3ees classified as leaders or leadmen in some departments who have nosupervisory duties or authority,and who, pursuant to agreement bythe parties,are not excluded from the unit.There remain for dis-position the following categories of employees :The salaried non-supervisory inspeetor.Thereare 11 inspectorsin the plant,10 hourly paid and 1 salaried, all of them responsible tothe salaried foreman inspector.12All parties agree to the inclusionof the hourly paid inspectors,who devote all their time to general pro-duction inspection,and who may reject work but are not authorized tomake reports with respect to employees whose work they reject.The salaried inspector earns about $10 per week more than the hourlypaid inspectors,and about$5 per week less than the foreman.Hespends about 50 percent of his time performing the same duties as theother 10 inspectors,and the balance of his time inspecting and gradingthe quality of lumber purchased by the Employer.The Employeradmits that this inspector is not a supervisor,and that his work varieslittle from that of the other supervisors,but maintains that he shouldbe excluded because he grades lumber and reports on this work directlyto management.The Independent agrees with the Employer,but thePetitioner seeks the inclusion of this inspector.Inasmuch as he hasno supervisory duties,and his inspection work is generally similar tothat of the other inspectors,we shall include him as well as the hourlypaid inspectors in the unit.13Cafeteria helpers.-Thecafeteria is operated under the super-vision of a, chef, who has two hourly paid cafeteria helpers to assistin the operation of the cafeteria.The Employer and the Inde-pendent would include the cafeteria helpers in the- unit but thePetitioner contends that they should be excluded on the ground thatits experience has demonstrated that it is impractical to include suchemployees in a production and maintenance unit.The Petitioneragrees, however,with the Employer and the Independent as to theinclusion of an employee classified as a cafeteria helper in depart-ment 35, who is responsible not to the chef but to the foreman ofhis department,and who devotes more than 50 percent of his timeto working as a janitor, the balance of his time being spent dis-tributing food to employees throughout the plant.All the cafeteriahelpers earn an hourly rate comparable to that of other unskilledemployees in the plant,are subject to the same general workingconditions,and enjoy the same benefits as do other employees.Theyhave been included by the Employer and the Independent in the12The August 1946 contract excluded all inspectors.The July 1947 contract excludessalaried inspectors.13Although most of the employees in the plant unit are hourly paid, the truck drivers,who are salaried, are included without objection.781902-48-vol 76-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract unit.There does not appear to be any union in the plantwhich organizes cafeteria helpers exclusively through which theseemployees might obtain an opportunity for representation.Underall these circumstances, we shall include in the plant unit the twocafeteria helpers who work in the cafeteria 14-Guards.-Thereare five guards in the plant.The Employer andthe Independent would include them in the unit, but the Petitionercontends that they fall within the prohibition of Section 9 (b) ofthe Act, as amended.'-'The guards are hourly paid and are re-sponsible to the foreman of department 35.They are uniformed andwear special badges, but are not armed or deputized. They arestationed at the gate, and their responsibility is confined to thegate.Although they have no greater responsibility than other em-ployees to protect the safety of persons on the Employer's property,they have a duty to prevent unauthorized persons from entering theplant or from carrying company property out of the plant, and toreport disorderly conduct of employees at the gate.We shall there-fore exclude the guards.16Watchmen.-Thereare three watchmen in the plant, one workingon each of the three shifts.They are hourly paid, are responsibleto the foreman of department 35, wear the same badges as do otheremployees, and are not uniformed, armed, or deputized.They patrolthe plant, particularly during the shut-downs between shifts, andreport through an A. D. T. clock system.As plant-protection em-ployees, they perform the normal duties of such employees, includingthe enforcement of rules designed to prevent fire, theft,. or otherdamage to the property of the Employer.All the parties agreed toinclude these watchmen in the unit.Prior to the amendment of the Act, the Board readily permittednon-monitorial watchmen, such as these, to be included in productionand maintenance units when the parties so desired.As stated above,however, Section 9 (b) (3) now provides:That the Board shall not . . . decide that any unit is appro-priate for such purposes if it includes, together with other em-ployees, any individual employed as a guard to enforce againstemployees and other persons rules to protect property of the em-ployer or to protect the safety of persons on the employer's prem-ises; but no labor organization shall be certified as the representa-11 SeeMatter of The Procter&Gamble ManufacturingCo., 64 N L. R. B.1555;Matterof GeneralCableCorporation,62 N L. R B 43715This section provides that "the Board shall not . . .(3)decide that any unit isappropriate...if it includes,together with other employees,any individual employedas a guard to enforce against employees and other persons rules to protect property of theemployer or to protect the safety of persons on the employer's premises . . .-16Matter of Young Patrol Service, 75 NL R B. 404 C. V. HILL & COMPANY, INC.165tive of employees in a bargaining unit of guards if such organiza-tion admits to membership, or is affiliated directly or indirectlywith an organization which admits to membership, employeesother than guards.These employees have a duty to protect property of the Employeragainst theft, whether by employees or by "other persons" who mightgain access to the plant.They therefore fall within the definitionof the individuals whom the Board is now prohibited from includingin units with other employees. In view of the terms of the declarationby Congress in Section 9 (b) (3), we have no choice but to disregardthe agreement of the parties as to the watchmen, and exclude them, aswell as the guards, from the production and maintenance unit.Under all these circumstances, we shall direct an election among theemployees in the group of production and maintenance employees de-scribed below, as well as in the group sought by the I. A. M.We shallmake no final determination at this time with respect to the appropri-ate unit or units.Our determination will depend, in part,.upon theresults in these separate elections.Accordingly, we shall direct elections among the employees at theEmployer's plant in Trenton, New Jersey, in the following votinggroups:(1)All tool and die makers, machinists, and maintenance machin-ists, in departments 26 and 29, excluding all supervisory employees;(2)All production and maintenance employees, including in-spectors and cafeteria helpers, but excluding office employees, foremenand assistant foremen, salaried factory clerks, salaried supervisoryinspectors, salaried service mechanics, salaried cafeteria employees,guards, and watchmen.DIRECTION OF ELECTIONS 17As part of the investigation to ascertain representatives for thepurposes of collective bargaining with C. V. Hill & Company, Inc.,Trenton, New Jersey, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting groups listed in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation17Any participant in the elections directed herein may, upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballot. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and any employees on strike whoare not entitled to reinstatement,to determine(a)whether the employees in voting group(1) desire to be repre-sented by International Association of Machinists,or by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America,C. 1. 0., or by C.V. Hill Mutual Benefit Society-Ref rig-eratorWorkers Union No. 1 (Independent),for the purposes ofcollective bargaining,or by none, and(b)whether the employees in voting group (2) desire to be repre-sented by International Union, United Automobile,Aircraft & Agri-cultural Implement Workers of America, C. I. 0., or by C. V. HillMutual Benefit Society-RefrigeratorWorkers Union No. 1 (Inde-pendent),for 'the purposes of collective bargaining,or by neither.